DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/22/2019 has been considered by the examiner.

Election/Restrictions

Applicant's election of Group l, Claims 1, 2, 6, 8-10, 13, 16, 32 and 33, in the reply filed on 12/15/2020 is acknowledged. Nonelected claims 17, 20, 22, 25-27 and 29-31 have been canceled.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8-10, 13 and 16 are rejected under 35 U.S.C. 103 as obvious over Morikawa et al. (US 4,180,538) in view of Pyzik et al. (WO 2016/061060-of record).

With respect to claims 1, 6 and 16, Morikawa teaches a method of manufacturing a porous inorganic part (“a method of making a ceramic shaped article 
(i) providing a mixture comprised of an organic reactive material and inorganic particulates (“kneading an inorganic raw material powder with a plasticizer …a hydraulic setting resin mainly consisting of polyurethane isocyanate prepolymer”, Co 1 li 64-65, 67-Co 2 li 1),
extruding the mixture through the metal mold to form a kneaded body into a fluid (“passage of the kneaded body through the metal mold…the kneaded body is extruded into a fluid”, Co 2 li 61 and 64), 
(v) allowing the organic reactive material to react forming a thermoset material that forms carbon upon heating and (vi) heating the manufactured part in an atmosphere to a temperature where the thermoset material decomposes and forms a carbon phase that binds the inorganic particulates to form the porous inorganic part (“the hydrophilic urethane resin reacts with the water and becomes polymerized to cake the inorganic powder into a hard shaped article without deformation”, Co 2 li 66-68; “During the polymerization reaction of the hydrophilic urethane resin, there is produced carbonic acid gas which is likely to remain as pin holes in a sintered shaped article. As a result, the hydrophilic urethane resin is more preferably adapted for use in the case of making a porous shaped article by extrusion molding.”, Co 3 li 8-13; “the hardened honeycomb body was heated in an electric furnace at a temperature rising at a rate of 100° C./hr and then was maintained at 1,360° C. for 2 hours to form a sintered honeycomb body”, Co 6 li 12-15).


Morikawa differs from the claim in that Morikawa teaches extruding but is silent to an additive manufacturing.
Pyzik relates to a method of additive manufacturing of thermoset polymers (pg 1 li 3-4). Pyzik teaches that the method comprises (i) providing a material comprised of a prepolymer and filler, (ii) dispensing said material through a nozzle to form an extrudate deposited on a base, (iii) moving the base, nozzle or combination thereof while dispensing the material so that there is horizontal displacement between the base and nozzle in a predetermined pattern to form an initial layer of the material on the base, and (iv) repeating steps (ii) and (iii) to form a successive layer of the material adhered on the initial layer to form an additive manufactured part (pg 2 li 10-19). Pyzik further teaches that the use of a material having a prepolymer and filler allows for the dispensing of an extrudate that retains the shape of the nozzle opening that it is extruded through (pg 3 li 24-26), when the material is provided as one component, the prepolymer generally reacts in the atmosphere it is dispensed into such as moisture present in air to form the desired additive manufactured part (pg 4 li 1-3), and the prepolymer is an isocyanate terminated prepolymer (pg 5 li 26).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Since Morikawa teaches that as soon as the kneaded body is extruded into an atmosphere having a high humidity, the hydrophilic urethane resin reacts with the water and becomes polymerized to cake the inorganic powder into a hard shaped article without deformation (Co 2 li 63-68), in the modified method, the dispensed hydrophilic urethane resin would react with moisture present in air so that the dispensed mixture would retain its shape to form the desired additive manufactured part.

With respect to claims 8, 9 and 13, Pyzik as applied to claim 1 above further teaches that the material may be provided as multiple components (pg 3 li 27), when the material is provided as two components (separately until dispensed), the components generally react with each other upon mixing just prior to dispensing to form the desired additive manufactured part (pg 4 3-5), and the second component is water which reacts with the prepolymer (pg 15 li 28- pg16 li 2). 
One would have found it obvious to replace one component system with two components system such that the one provide a first component being comprised of the 

With respect to claim 10, Pyzik as applied to claim 9 above further teaches that the first and second components are contacted and mixed in an in-line static mixer, dynamic mixer or combination thereof (“When the material is comprised of more than one component, the nozzle assembly 110 may also be comprised of a mixer such as an in-line static or dynamic mixer”, pg 17 li 20-21).

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Morikawa et al. (US 4,180,538) in view of Pyzik et al. (WO 2016/061060-of record) as applied to claim 1 above, and further in view of Tennent et al. (US 6,099,965).

With respect to claim 2, the combination as applied to claim 1 above is silent to infiltrating a liquid into the porous inorganic part and then solidifying the liquid to form a composite part.
Tennent relates to rigid porous carbon structures. Tennent teaches that in order to increase the stability of the porous nanofiber structures, it is possible to deposit polymer at the intersections of the structure by infiltrating the assemblage with a dilute solution of low molecular weight polymer cement and allowing the solvent to evaporate (Co 12 li 10-15).


Claims 32 and 33 are rejected under 35 U.S.C. 103 as obvious over Morikawa et al. (US 4,180,538) in view of Pyzik et al. (WO 2016/061060-of record) as applied to claim 1 above, and further in view of Cai et al. (US 2015/0225302).

With respect to claims 32 and 33, Morikawa as applied to claim 1 above further teaches that the inorganic particulates (“the inorganic raw material powder”) may be selected according to the proposed use aimed at of the ceramic shaped article from ceramic raw material powders, for example, use may be made of a high-alumina composition powder mainly consisting of Al2 O3 and having a high purity for a ceramic insulation substrate for integrated circuits, a cordierite composition powder mainly consisting of 2MgO, 2Al2 O3 and 5SiO2 for a honeycomb-body adapted for use in a catalyst carrier or a regenerator of regenerator type heat exchangers, and a cemented carbide powder mainly consisting of tungsten carbide for wear resisting linings (Co 2 li 7-19), but the combination as applied to claim 1 above is silent to subsequently heating the porous inorganic part under a differing atmosphere used to form the porous inorganic part to further sinter or react the inorganic particulates with themselves, the 
In the same field of endeavor, a method of forming a porous ceramic body, Cai teaches that the body comprised of mullite can be used as an improved ceramic particulate filter that has improved thermal shock behavior (Pa [0007]), and the method comprises mixing one or more precursor compounds having the elements present in mullite (Al, Si, and O2) and a carbon containing material to form a mixture (Pa [0009] and [0033]), the carbon containing material is an organic compound containing carbon that decomposes to form graphitic, amorphous carbon or inorganic compound containing carbon upon heating (Pa [0009] and [0036]), shaping the mixture into a porous shape by any suitable method (Pa [0048]), heating the porous body to a first temperature for a time sufficient to convert the precursor compounds in the porous body to fluorotopaz in the presence of the fluorine containing gas and then subsequently heating the porous body to a second temperature sufficient to form the mullite composition where the fluorine gas is removed or purged from the atmosphere (Pa [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method with the teachings of Cai so that the one would replace Morikawa’s inorganic particulates with precursor compounds having the elements present in mullite and perform two heating steps under different atmospheres taught by Cai to form the mullite composition in the porous body so as to use it as an improved ceramic particulate filter that has improved thermal shock behavior.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742